Citation Nr: 9902580	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-43 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for a left knee 
disorder, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1969. 

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from an October 1992 RO decision which denied the 
veterans claim for service connection for PTSD, and granted 
service connection for a left knee disorder and rated it 
noncompensable (the veteran appealed for a higher rating).  
By a February 1994 RO decision, the veteran was given an 
increased rating for his left knee disorder from 0 to 30 
percent, and he continues to appeal for a higher rating. 


REMAND

Both issues

The Board notes that the last supplemental statement of the 
case regarding the veterans claims was issued in February 
1994.  Since then, the RO has received a considerable amount 
of evidence which is relevant to his claims but was not 
reviewed in an RO rating decision or made the subject of a 
supplemental statement of the case, and such is required by 
due process.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 19.37 (1998).

Service Connection for PTSD

The file indicates that there is a further VA duty to assist 
the veteran in developing evidence pertinent to his well-
grounded claim for service connection for PTSD.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159; Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  The file shows the 
veteran has been diagnosed as having PTSD related to alleged 
stressors in service (see, e.g., August 1996 VA medical 
records), but service connection also requires verification 
of a claimed service stressor.

The veteran's service records show he had active duty in the 
Marine Corps from 1966 to 1969.  He served in the 1st 
Battalion, 11th Marines and had service in Vietnam.  His 
military specialty was a cook.  His service records show that 
he was awarded various medals (including the Vietnam Service 
Medal and Vietnam Campaign Medal), none of which are 
indicative of combat.  As it is not shown that the veteran 
engaged in combat, his statements are inadequate to prove the 
occurrence of a stressor in service, and such a stressor must 
be established by official service records or other credible 
supporting evidence.  Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283(1994).  

The file shows that the veteran has made various allegations 
of service stressors.  He asserts that although his military 
occupational specialty was that of a cook, he also served in 
other capacities.  Specifically, he relates he had duties as 
a perimeter guard, mailman, and convoy delivery man, among 
other things.  While in Vietnam, he says, he was exposed to 
enemy fire, witnessed his friends get wounded, and was 
involved in transporting dead and wounded.  The Board notes 
that since the veteran served in the Marines, service 
department verification of stressors is performed by the 
office of the Commandant of the Marine Corps.  The RO asked 
that office to verify the veterans stressors.  In a June 
1997 letter, the office of the Commandant of the Marine Corps 
indicated it was unable to provide verification of the 
claimed stressors based on the information provided by the 
RO; they indicated that additional information regarding the 
veterans service could be obtained from the Marine Corps 
Historical Center, History and Museum Division, and the 
National Personnel Records Center (NPRC).  The Board notes 
that such records might prove helpful to the veterans claim 
and have not yet obtained.  As such, another attempt should 
be made to verify the veterans claimed service stressors.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Increased Rating for a Left Knee Disorder

The veterans claim for an increase in the 30 percent rating 
for a left knee disorder is well grounded, meaning plausible, 
and the file shows there is a further VA duty to assist in 
developing the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159; Murphy, supra.

It should be noted that there is little recent medical 
evidence on file reflecting the current severity of the 
veterans left knee disorder.  The last VA compensation 
examination for his service-connected left knee disorder was 
in August 1993, well over five years ago.  Consequently, it 
is the judgment of the Board that a current compensation 
examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Pursuant to the VAs duty to assist, any recent 
treatment records regarding the veterans left knee disorder 
should also be secured.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain, from the NPRC 
and Marine Corps Historical Center, 
History and Museum Division, the 
personnel records of the veteran 
concerning his active duty, as well as 
morning reports and unit histories 
concerning the veteran's unit (1st 
Battalion, 11th Marines) when he was in 
Vietnam.

2.  The RO should again instruct the 
veteran to provide a detailed written 
account (including dates, locations, 
names of other persons involved, etc.) of 
the alleged service stressors for PTSD.  
After the veteran submits his written 
statement, the RO should forward it 
(along with copies of his service 
personnel records, and any other records 
relevant to the PTSD claim) to the office 
of the Commandant of the Marine Corps, 
which should be requested to investigate 
and attempt to verify the alleged 
stressors.

3.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for any psychiatric condition 
since his release from active duty, and 
for his left knee disorder since 1993.  
Following the procedures of 38 C.F.R. 
§ 3.159, the RO should obtain copies of 
all related medical records which are not 
already on file.  

4.  The veteran should undergo a VA 
examination to determine the current 
severity of his service-connected left 
knee disorder.  All findings should be 
reported in detail.  The claims folder 
should be provided to and reviewed by the 
examiner.

5.  Thereafter, the RO should review the 
entire claims file and adjudicate the 
claims for service connection for PTSD 
and for an increased rating for a left 
knee disorder.  If the claims remain 
denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
